
	
		IIA
		Calendar No. 895
		110th CONGRESS
		2d Session
		S. J. RES. 41
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2008
			Mr. McConnell (for
			 himself, Mrs. Feinstein,
			 Mr. McCain, Mr.
			 Biden, Mr. Allard,
			 Mr. Bennett, Mr. Bunning, Mr.
			 Burr, Ms. Cantwell,
			 Mrs. Clinton, Mr. Coleman, Mrs.
			 Dole, Mr. Durbin,
			 Mr. Ensign, Mr.
			 Feingold, Mr. Isakson,
			 Mr. Leahy, Mr.
			 Martinez, Mr. Menendez,
			 Ms. Murkowski, Mr. Smith, Ms.
			 Snowe, Mr. Sununu,
			 Mr. Whitehouse, Mr. Wyden, Mr.
			 Bingaman, Mr. Brown,
			 Mr. Hagel, Mr.
			 Chambliss, Mr. Domenici,
			 Mrs. Hutchison, Mr. Voinovich, Mr.
			 Coburn, Mr. Cochran,
			 Mr. Specter, Ms. Collins, Ms.
			 Klobuchar, Mrs. Murray, and
			 Mr. Sanders) introduced the following
			 joint resolution; which was read twice and referred to the
			 Committee on
			 Finance
		
		
			July 23, 2008
			Reported by Mr. Baucus,
			 without amendment
		
		JOINT RESOLUTION
		Approving the renewal of import
		  restrictions contained in the Burmese Freedom and Democracy Act of
		  2003.
	
	
		That Congress approves the renewal of the
			 import restrictions contained in section 3(a)(1) of the Burmese Freedom and
			 Democracy Act of 2003.
		
	
		July 23, 2008
		Reported without amendment
	
